Title: To Benjamin Franklin from Vergennes, 31 July 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 31. Juillet 1780.
Le caractere dont vous etes revétu, Monsieur, votre sagesse et la confiance que je mêts dans vos principes et dans vos sentiments, m’engagent à vous communiquer la correspondance que je viens d’avoir avec Mr. Adams; Vous trouverés, je pense, dans les lettres de ce plénipotentiaire, des opinions et une tournure qui ne répondent ni à la maniere avec laquelle je me suis expliqué avec lui, ni avec la liaison intime qui subsiste entre le Roi et les Etats unis. Vous ferés de toutes ces piéces l’usage que votre prudence vous suggérera. Quant à moi je desire que vous les fassiés passer au congrès afin qu’il sache la conduite que Mr. Adams tient à notre égard, et qu’il puisse juger s’il est doué autant que le congrès le desire sans doute, de l’esprit de conciliation qui convient à une besogne aussi importante et aussi délicate que celle qui lui est confiée.
J’ai l’honneur d’être très Sincérement, Monsieur votre très humble et très obéissant Serviteur./.
 De Vergennes
Mr. francklin


Notations in different hands: Original Letter of Count de Vergennes to Dr Franklin, on sending him Mr Adams’s Correspondence. / Letter from Ct de Vergennes to Doctr. Franklin July 31. 1780 with 9 Numbers from 6 to 14 inclusive

